Case: 19-10156    Document: 00515727945       Page: 1    Date Filed: 02/01/2021




           United States Court of Appeals
                for the Fifth Circuit                            United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                 February 1, 2021
                               No. 19-10156
                                                                   Lyle W. Cayce
                             Summary Calendar
                                                                        Clerk


   Ivan Vetcher,

                                                        Plaintiff—Appellant,

                                    versus

   Immigration and Customs Enforcement (ICE), Supervisors;
   Dusty Rowden, ICE Deportation Officer; FNU Ashley, Detention
   Officer at Rolling Plains Regional Jail Detention Center;
   Marcello Villegas, Warden, Rolling Plains Regional Jail Detention
   Center; ICE Officers, LNU/FNU; Jeh C. Johnson, Secretary of
   Department of Homeland Security; Philip T. Miller, Assistant Director
   of Field Operations for Enforcement and Removal Operations; FNU
   Hernandez, Detention Officer at Rolling Plains Regional Jail Detention
   Center; FNU Ross, Detention Officer at Rolling Plains Regional Jail
   Detention Center; ICE Agents, LNU/FNU, ICEA1; ICE Agents,
   LNU/FNU, ICEA2; Rolling Plains Regional Jail &
   Detention Center Staff; United States Department of
   Homeland Security, Supervisors,

                                                     Defendants—Appellees.


                 Appeal from the United States District Court
                     for the Northern District of Texas
                              No. 1:16-CV-164
Case: 19-10156       Document: 00515727945             Page: 2     Date Filed: 02/01/2021

                                        No. 19-10156


   Before King, Smith, and Wilson, Circuit Judges.
   Per Curiam:*
          Ivan Vetcher, former immigration detainee #AXXXXXXXX, filed a civil
   action raising claims under Bivens v. Six Unknown Named Agents of Federal
   Bureau of Narcotics, 403 U.S. 388 (1971). He sought declaratory and injunc-
   tive relief and compensatory and punitive damages. Vetcher alleged that he
   was denied access to the courts; the defendants retaliated against him for the
   exercise of his rights; he was denied his right to communication; he was
   denied religious rights; he was subject to punitive treatment during his civil
   detention; he was subject to cruel and unusual punishment; and some of the
   defendants used excessive force against him. He asserted that the defendants
   were liable to him in their individual and official capacities.
          Except for the claims against Rowden and Villegas regarding alleged
   retaliatory transfers, the district court dismissed all of Vetcher’s claims under
   28 U.S.C. § 1915(e)(2)(B)(ii) for failure to state a claim for relief and certified
   the partial judgment as final under Federal Rule of Civil Procedure 54(b).
   Vetcher filed a motion to amend the judgment under Federal Rule of Civil
   Procedure 52(b) and a motion to amend the complaint under Federal Rule of
   Civil Procedure 15. His motions were denied, and he appeals.
          In Vetcher’s notice of appeal, he indicated the intent to appeal the
   order denying his Rule 52 motion and his Rule 15 motion and also asserted
   that the district court improperly dismissed his claims relating to the denial
   of access to courts, which were addressed by the district court in its earlier
   ruling. Thus, the issues raised in those motions, including the denial of
   access to courts, are properly within the scope of the appeal. See Williams
   v. Henagan, 595 F.3d 610, 616 (5th Cir. 2010).



          *
              Pursuant to 5th Circuit Rule 47.5, the court has determined that this opin-
   ion should not be published and is not precedent except under the limited circumstances
   set forth in 5th Circuit Rule 47.5.4.



                                             2
Case: 19-10156      Document: 00515727945           Page: 3   Date Filed: 02/01/2021




                                     No. 19-10156


          In his appellate brief, Vetcher also challenges the dismissal of his
   claims relating to punitive treatment in civil confinement, retaliation, and
   cruel and unusual punishment. Those claims were dismissed by the district
   court in its partial final judgment. Thus, in light of the liberal construction
   given to Vetcher’s notice of appeal and brief, those issues are properly before
   this court. See id. at 616−18.
          Vetcher contends that the district court erred in denying his post-
   judgment motion to amend. Because Vetcher had previously amended his
   complaint at least once, and because a partial final judgment had issued, he
   was not eligible to amend his complaint as a matter of course. See FED. R.
   CIV. P. 15(a)(1). Vetcher’s post-judgment motion to amend the complaint
   is treated as a motion under Federal Rule of Civil Procedure 59(e). See
   Rosenzweig v. Azurix Corp., 332 F.3d 854, 864 (5th Cir. 2003). We review the
   denial of the Rule 59(e) motion for abuse of discretion in light of the limited
   discretion in Rule 15(a). See id. Because Vetcher’s motion to amend con-
   tained facts and arguments that he reasonably could have raised before dis-
   missal, he has not shown that the district court abused its discretion in deny-
   ing that motion. See Rosenzweig, 332 F.3d at 865; Vielma v. Eureka Co.,
   218 F.3d 458, 468 (5th Cir. 2000).
          The remaining claims on appeal challenge the dismissal of Vetcher’s
   claims that he was denied access to courts; he was subjected to retaliation in
   the form of a disciplinary action and a cancelled family visit; he was subjected
   to punitive confinement in a civil environment; and he was subjected to cruel
   and unusual punishment. We review the dismissal de novo and apply the same
   standard of review to dismissals for failure to state a claim under
   § 1915(e)(2)(B)(ii) as for dismissals under Federal Rule of Civil Procedure
   12(b)(6). Black v. Warren, 134 F.3d 732, 734 (5th Cir. 1998).
          Assuming that Bivens is applicable in the context of Vetcher’s claims




                                          3
Case: 19-10156      Document: 00515727945           Page: 4    Date Filed: 02/01/2021




                                     No. 19-10156


   regarding the denial of access to courts and retaliation, he failed to state a
   claim for relief. See Petzold v. Rostollan, 946 F.3d 242, 252−54 (5th Cir. 2019).
   Vetcher’s conclusory assertions that the law library was inadequate and that
   he lacked the proper assistance do not show an actual injury necessary for a
   claim of denial of access to courts. See Lewis v. Casey, 518 U.S. 343, 351
   (1996). Regarding his retaliation claim, he raises conclusory arguments that
   he received a harsher punishment than normal for his disciplinary violation,
   and he attempts to refute the district court’s finding that the family visit was
   cancelled because his stepdaughter violated the rules of the detention facility
   by stating that her rule violation was irrelevant. These arguments fail to show
   error in the district court’s analysis. Vetcher makes no showing of retaliatory
   intent. See Woods v. Smith, 60 F.3d 1161, 1166 (5th Cir. 1995).
          The district court found that Vetcher’s claims of punitive confine-
   ment were subject to dismissal because they involved private employees and
   not federal actors and were therefore barred in a Bivens action under Minneci
   v. Pollard, 565 U.S. 118, 125−30 (2012). The court further determined that
   Vetcher had failed to demonstrate that the conditions were intended to be
   punitive.
          In his brief, Vetcher does not address the district court’s findings.
   Instead, he merely reasserts that he was subject to these conditions. Accord-
   ingly, he has waived any challenge to the district court’s determination. See
   Brinkmann v. Dall. Cnty. Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).
          Vetcher’s appellate assertions of cruel and unusual punishment relate
   to defendants who were not named in the district court. We will not consider
   claims raised against new defendants on appeal. See Stewart Glass & Mirror,
   Inc. v. U.S. Auto Glass Discount Ctrs., Inc., 200 F.3d 307, 316−17 (5th Cir.
   2000) (“It is a bedrock principle of appellate review that claims raised for the
   first time on appeal will not be considered.”). To the extent Vetcher is




                                          4
Case: 19-10156      Document: 00515727945          Page: 5   Date Filed: 02/01/2021




                                    No. 19-10156


   renewing a claim against a government entity, his claim is barred. See Moore
   v. U.S. Dep’t of Agric. on Behalf of Farmers Home Admin., 55 F.3d 991, 995 (5th
   Cir. 1995).
          Vetcher does not challenge the severance and transfer of the claims
   relating to his deportation in New York, claims against the defendants in their
   official capacities, or claims against the defendants in their individual capa-
   cities that the court found were barred under Bivens. He further fails to renew
   any claims under the Administrative Procedure Act or his request for injunc-
   tive and declaratory relief. Vetcher does not aver that he was subjected to a
   polluted water supply, that he was denied his religious rights, or that he was
   subjected to excessive force. Thus, those claims are abandoned. See Yohey
   v. Collins, 985 F.2d 222, 224−25 (5th Cir. 1983).
          The judgment is AFFIRMED.




                                          5